EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thi Dang on 08 March 2022.
	The application has been amended as follows:
In the Claims:
	In claim 1, lines 11-12, “room temperature (20°C-25°C)” has been deleted and --20°C-25°C-- has been inserted therefor.
	In claim 3, line 4, “first” has been deleted.
	Claim 5 has been amended to read as follows:
5.	(Currently Amended) The method of claim 4, wherein the isocyanate blocking agent is a malonate, triazole, imidazole, pyrazole, phenol, lactam, oxime, mercaptan, or aromatic amine.
	In claim 8, line 1, “first” has been deleted.
	In claim 9, lines 6-7, “room temperature (20°C-25°C)” has been deleted and --20°C-25°C-- has been inserted therefor.
	In claim 9, line 17, “structure,wherein” has been deleted and --structure, wherein-- has been inserted therefor.

	In claim 12, line 2, --first cure-- has been inserted after “the”.
	In claim 17, line 3, --matrix-- has been inserted after the first instance of “curable”.
	In claim 17, line 7, “matrix” has been deleted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 9 and 17, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed limitations of applying a surface treatment layer (or curable peel ply) onto a surface of the composite substrate, said surface treatment layer (or peel ply) comprising one or more epoxy resins and blocked isocyanate compounds, and co-curing the substrate and the surface treatment layer (or peel ply) at an elevated temperature for a time period to unblock some, but not all, of the blocked isocyanate compounds. MacAdams’646 (US 9789646), considered the closest prior art of record, provides the claimed composite substrate, applies a surface treatment layer (or peel ply) to a surface thereof and co-cures to provide a partially cured surface treatment layer which is prepared for adhesive bonding (Abstract). The surface treatment layer may comprise combinations of epoxies and polyurethane (column 5, lines 33-37). However, there is no teaching or suggestion of the claimed blocked isocyanate compounds combined with co-curing as claimed to unblock some, but not all, of the blocked isocyanate compounds. MacAdams’867 (US 9636867), MacAdams’099 (WO 2018/049099 A1), Blanc (US 2019/0291355) and Zhao (US 9473459) are cited of interest for similar methods of preparing a composite substrate surface for adhesive bonding. However, these references do not teach or suggest the above noted allowable subject matter. It is generally known to provide a composite matrix resin comprising epoxy resin and blocked isocyanate compounds. See Schmidt (US 2013/0045652; paragraphs 76, 97-98 and 105) and Occhiello (US 2010/0151138; Abstract). However, neither of these references teaches or suggests the above noted allowable subject matter, alone or in combination with the prior art of record. In particular, there is no suggestion in these references to co-cure as claimed to unblock some, but not all, of the blocked isocyanate compounds, and it there is no clear indication that the matrix material of these references would suitable or desirable as, for example, the surface treatment layer of MacAdams’646.
	As detailed in the attached Interview Summary, the examiner’s amendment was provided to correct minor issues of clarity in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745